1. Defs Pro Se Motion for Temporary Stay (COAP15-437)
1. Denied 06/24/2015
2. Defs Pro Se Petition for Writ of Supersedeas
2. Denied
3. Defs Pro Se Petition for Writ of Certiorari to Review Order of the COA
3. Denied
4. Defs Pro Se Motion for Temporary Stay
4. Denied 07/13/2015
5. Defs Pro Se Petition for Writ of Supersedeas
5. Denied
6. Defs Pro Se Petition for Writ of Certiorari to Review Order of the Jackson County District Court
6. Denied
7. Plaintiffs Emergency Motion to Dismiss Appeal
7. Dismissed without prejudice 07/14/2015